Conviction is for possessing for the purpose of sale whisky in Eastland County, a dry area, punishment, a fine of $325.00.
No bills of exception or statement of facts are in the record. The jurisdiction of the County Court was not challenged at the time of trial, and we find no brief presenting the question in this case. The point was raised by brief in No. 22,541 against the same appellant. (Page 273 of this volume). For the reasons set forth in the opinion in that case the judgment here is affirmed. *Page 278 
                    ON MOTION FOR REHEARING.